  Case 15-01094          Doc 69       Filed 07/17/20 Entered 07/17/20 14:20:03                    Desc Main
                                        Document Page 1 of 4



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                           Case No. 15-01094
         LAKEISHA DENISE DIXON

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/14/2015.

         2) The plan was confirmed on 03/25/2015.

        3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/16/2015, 06/14/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/27/2020.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,100.00.

         10) Amount of unsecured claims discharged without payment: $123,698.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
 Case 15-01094            Doc 69      Filed 07/17/20 Entered 07/17/20 14:20:03                            Desc Main
                                        Document Page 2 of 4



Receipts:

           Total paid by or on behalf of the debtor                     $17,551.50
           Less amount refunded to debtor                                    $1.50

NET RECEIPTS:                                                                                                  $17,550.00



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,000.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $779.24
     Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                               $4,779.24

Attorney fees paid and disclosed by debtor:                               $0.00



Scheduled Creditors:
Creditor                                                Claim         Claim           Claim        Principal         Int.
Name                                    Class         Scheduled      Asserted        Allowed         Paid            Paid
AARONS SALES & LEASE                Unsecured             2,100.00           NA              NA            0.00             0.00
Acceptance Now                      Unsecured             5,356.00           NA              NA            0.00             0.00
ACL INC                             Unsecured                50.00           NA              NA            0.00             0.00
ACS/WELLS FARGO                     Unsecured             2,767.00           NA              NA            0.00             0.00
ADVOCATE MEDICAL GROUP              Unsecured               167.00           NA              NA            0.00             0.00
AT & T WIRELESS                     Unsecured               169.00           NA              NA            0.00             0.00
BALLYS TOTAL FITNESS                Unsecured                 1.00           NA              NA            0.00             0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured            21,407.00     29,341.32       29,341.32       1,271.50             0.00
COMMONWEALTH CU                     Unsecured             1,718.00           NA              NA            0.00             0.00
CONTINENTAL                         Unsecured               652.00           NA              NA            0.00             0.00
COOK COUNTY & HEALTH HOSPITAL       Unsecured               383.00           NA              NA            0.00             0.00
DEVRY INC                           Unsecured             3,380.00      3,373.15        3,373.15         146.16             0.00
ECMC                                Unsecured             2,636.00      2,789.26        2,789.26         120.86             0.00
Fed Loan Serv                       Unsecured             1,931.00           NA              NA            0.00             0.00
Fed Loan Serv                       Unsecured             3,730.00           NA              NA            0.00             0.00
Fed Loan Serv                       Unsecured             3,635.00           NA              NA            0.00             0.00
Fed Loan Serv                       Unsecured             1,885.00           NA              NA            0.00             0.00
Fed Loan Serv                       Unsecured               625.00           NA              NA            0.00             0.00
Fed Loan Serv                       Unsecured             3,862.00           NA              NA            0.00             0.00
GEICO INSURANCE CO                  Unsecured               235.00           NA              NA            0.00             0.00
HSN                                 Unsecured               250.00           NA              NA            0.00             0.00
IL TOLLWAY AUTHORITY                Unsecured             2,055.00           NA              NA            0.00             0.00
INTERNAL REVENUE SERVICE            Unsecured             2,354.00     11,679.21       11,679.21         506.12             0.00
INTERNAL REVENUE SERVICE            Priority             11,484.00      8,956.69        8,956.69       8,956.69             0.00
MONTEREY FINANCIAL SVC              Unsecured               427.00           NA              NA            0.00             0.00
NIPSCO                              Unsecured                 1.00           NA              NA            0.00             0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured               300.00           NA              NA            0.00             0.00
PRA RECEIVABLES MGMT                Unsecured               750.00        742.21          742.21          32.16             0.00
PRA RECEIVABLES MGMT                Unsecured               168.00        168.50          168.50           7.30             0.00
PREMIER BANK CARD                   Unsecured               381.00           NA              NA            0.00             0.00
PRESTIGE FINANCIAL SVC              Unsecured            15,280.00     15,913.84       15,913.84         689.54             0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-01094           Doc 69     Filed 07/17/20 Entered 07/17/20 14:20:03                         Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                          Claim           Claim          Claim        Principal       Int.
Name                                    Class   Scheduled        Asserted       Allowed         Paid          Paid
Senex Services                    Unsecured             1.00              NA            NA            0.00           0.00
TCF NATIONAL BANK                 Unsecured           297.00              NA            NA            0.00           0.00
UNITED STUDENT AID FUNDS INC      Unsecured              NA          1,786.65      1,786.65           0.00           0.00
UNIVERSITY OF CHICAGO PHYSICIA    Unsecured           412.00              NA            NA            0.00           0.00
US CASH                           Unsecured         1,669.00              NA            NA            0.00           0.00
US DEPT OF EDUCATION              Unsecured         7,692.00        24,009.11     24,009.11       1,040.43           0.00
WOW CABLE                         Unsecured         2,650.00              NA            NA            0.00           0.00



Summary of Disbursements to Creditors:
                                                                   Claim             Principal               Interest
                                                                 Allowed                 Paid                   Paid
Secured Payments:
       Mortgage Ongoing                                             $0.00                 $0.00               $0.00
       Mortgage Arrearage                                           $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                      $0.00                 $0.00               $0.00
       All Other Secured                                            $0.00                 $0.00               $0.00
TOTAL SECURED:                                                      $0.00                 $0.00               $0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00               $0.00                 $0.00
        Domestic Support Ongoing                                    $0.00               $0.00                 $0.00
        All Other Priority                                      $8,956.69           $8,956.69                 $0.00
TOTAL PRIORITY:                                                 $8,956.69           $8,956.69                 $0.00

GENERAL UNSECURED PAYMENTS:                                    $89,803.25           $3,814.07                 $0.00



Disbursements:

           Expenses of Administration                                $4,779.24
           Disbursements to Creditors                               $12,770.76

TOTAL DISBURSEMENTS :                                                                                 $17,550.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-01094           Doc 69        Filed 07/17/20 Entered 07/17/20 14:20:03                      Desc Main
                                          Document Page 4 of 4




         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 07/17/2020                                  By: /s/ Tom Vaughn
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
